Citation Nr: 0120431	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  00-11 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than July 31, 1995, 
for a grant of service connection for a mandible disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to December 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which granted service connection for a 
mandible disorder, with a 10 percent rating, effective from 
July 31, 1995.

A videoconference hearing was held on May 22, 2001, before 
the undersigned, who is a Member of the Board and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b).  A transcript of the hearing is of 
record.


REMAND

The veteran contends, in essence, that the January 2000 grant 
of service connection for a mandible disorder should be made 
effective back to 1953 because that was the year when he 
first filed a claim for service connection for a mandible 
disorder.  After a review of the evidentiary record, the 
Board is of the opinion that additional development is needed 
prior to appellate disposition of this case.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the above mentioned VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, and 
redefines VA's obligations with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000). See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. § 
5103A). 
It also requires VA to satisfy several notice requirements, 
such as notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim, and 
indicating whether VA will attempt to obtain this evidence, 
or if the claimant should obtain it.  See VCAA, § 3(a) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  Specifically, it is noted that the veteran 
has indicated that he believes that his file is incomplete 
because it does not include records showing that he filed a 
claim for service connection for a mandible disorder in 1953.  
At the May 2001 videoconference hearing, the veteran's 
representative indicated that, while he was told by RO 
personnel that there was no other claims folder available, 
the representative had "what they said was volume 2" of the 
veteran's VA file.  It is unclear whether there is a "volume 
1" in this case, and what steps have been taken at the RO 
level to make sure that the record is complete.  It is 
further noted that the veteran's file contains a Deferred 
Rating Decision, VA Form 21-6789, dated in April 1999, 
presumably signed by an RO official, with the following 
instruction/notation:

Ask file personnel to place C# on 
circularization.  The vet[eran] probably 
has another C-file somewhere since he was 
assigned a claim # in 1953 by the Lee St. 
RO.  His SVC records are probably in the 
misplaced C-file.

(Searches for the veteran's service medical records at the 
National Personnel Records Center (NPRC) in Missouri 
conducted in 1995 have been negative, according to written 
responses received from the NPRC dated in March and July 
1995, due to the veteran's records being considered "fire 
related service," i.e., 

presumed lost in a fire that destroyed many service medical 
records at the NPRC in 1973.  This does not necessarily mean, 
however, that the veteran's records were actually lost in 
that fire, if they were indeed retrieved by the RO in 1953, 
as claimed by the veteran.)

The evidence in the file reveals that the veteran indicated, 
when he filed a formal claim for service connection for 
hearing loss and a throat ("bad tonsils") condition in 
February 1995, that he had filed a claim for educational 
assistance in the past.  However, the veteran did not mark at 
that time the box indicating that he had ever filed a claim 
for disability compensation or pension.  He also denied ever 
having filed a claim during the more than 40 years that 
elapsed since his discharge from active duty in December 1952 
at an RO hearing that was conducted in December 1995, 
explaining that, in the early 1950's, he "didn't know 
anything about filing a claim" (see pages 7 and 12 of the 
transcript of that hearing), and only indicated, at a 
December 1997 travel board hearing, that he had tried, 
between 1953 and 1955, to have the RO obtain his service 
medical records, but that "they couldn't get hold of my 
records" (see page 16 of the transcript of that hearing).  

Notwithstanding the above information that was provided by 
the veteran in 1995 and 1997, which is noted to be in direct 
conflict with his current contentions, the Board is of the 
opinion, as noted earlier, that this case should be remanded 
at this time, in order to make sure that his record is 
complete, particularly since a VA official has apparently 
indicated that the veteran "probably has another C-file 
somewhere else."  Additionally, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

Accordingly, this case is remanded for the following 
additional action/development:

1.  The RO should take appropriate action 
to make sure that the veteran's file is 
complete, i.e., should initiate a search 
for any additional records for this 
veteran, and should clarify whether there 
is a "volume 1" in this case, as 
recently implied by the veteran's 
representative and as suggested by a VA 
official in April 1999.  The RO's 
undertaking of this action/development, 
to include any negative results, should 
be fully documented in the file.

2.  Once all the above action/development 
has been accomplished, the RO should 
review the record and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, has been completed.

3.  Thereafter, if any records have been 
found, the RO should re-adjudicate the 
claim on appeal and, if, upon re-
adjudication, the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
appealed claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

If no records have been found, or once the claim has been re-
adjudicated, the case should be returned to the Board for 
further appellate consideration, if appropriate.  No action 
is required of the veteran until he is notified by the RO; 
however, the veteran is advised that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




